UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1585


MICHAEL J. SINDRAM,

                Plaintiff - Appellant,

          v.

CITY OF TAKOMA PARK POLICE         DEPARTMENT;   K.   GILBERT;   MR.
WOLFF, #8352; TERRY JOHNSSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-00681-PJM)


Submitted:   August 19, 2010                 Decided:   August 27, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   J.    Sindram    appeals    a     district    court   order

denying his motion for reconsideration.                 We have reviewed the

record and the district court’s order and affirm for the reasons

stated by the district court.               See Sindram v. City of Takoma

Park Police, No. 8:10-cv-00681-PJM (D. Md. filed Apr. 26, 2010;

entered Apr. 28, 2010).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court     and    argument    would     not   aid   the

decisional process.

                                                                         AFFIRMED




                                       2